(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por cuanto, la demandante y apelada ha radicado una mociónen que solicita de nosotros que desestimemos los recursos de apela-ción interpuestos en el caso de autos por el demandado y por el in-terventor;
Por cuanto, los fundamentos que se aducen en apoyo de la. des-estimación son, con excepción de uno, los mismos que consideramos: al dictar nuestra resolución del 25 de febrero de 1939 en este misma, caso. Véase J. González & Co. v. Aponte, 54 D.P.R. 391;
*993Por cuanto, el único fundamento que entonces no se adujo y aliora sí, consiste en que la ‘apelación es frívola, lo cual no surge cía--ramente de los autos;
Por tanto, no alegándose abora nada nuevo que nos haga recti-ficar nuestro criterio, según lo expusimos en la mencionada resolu-^ ción del 25 de febrero de 1939, y siendo de parecer que el recurso no es frívolo, procede declarar sin lugar la moción de desestimación,